765 F.2d 146
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.IN RE CARL A. SPENCER, SR.
NO. 85-3271
United States Court of Appeals, Sixth Circuit.
5/10/85

ORDER
BEFORE:  KEITH, MARTIN and JONES, Circuit Judges.


1
This matter comes before the court upon the application of the petitioner for a writ of mandamus.


2
Petitioner has failed to show any circumstances which would justify the granting of the extraordinary relief sought.  Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33 (1980); Kerr v. United States District Court, 426 U.S. 394 (1976); In Re:  Bendectin Products Liability Litigation, 749 F.2d 300 (6th Cir. 1984); EEOC v. K-Mart Corp., et al., 694 F.2d 1055 (6th Cir. 1982); Califano v. Moynahan, 596 F.2d 1320 (6th Cir. 1979).


3
It is ORDERED that the petition be and hereby is denied.